Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: the last word of claim 17, “of”, should read – off --.  
Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 13-14 & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al. (US PGPUB 2017/0085239).
Refer to fig. 10 of Yuan et al. Treating claim 1 first, a transistor stage 314 may be read as the like element claimed and a resistive element RS is connected thereto and may be read as the like element claimed. Capacitor element CS may be read as the first tunable capacitive element claimed and it is connected in parallel with RS. Switch Capacitor network 1010 may then be read as the second tunable capacitive element claimed. Regarding claim 2 stage 314 is a differential stage having transistors 316,318 with input terminals VIP,VIN and output terminals (nodes 340,345). The terminal connections of claim 3 are met with the connection of the resistor RS. For claim 13, R1 or R2 may be read as the load resistive element claimed. 

Regarding independent claim 14, differential pair 314 comprising transistors 316,318 have a differential input VIP,VIN and a differential output (nodes 340,345). A resistor R1 may be read as the like element claimed and switch capacitor network 1010 may be read as the first switchable capacitor connected in parallel thereto. The switch capacitor network 1020 may be read as the second switchable capacitor claimed; it is connected to the differential output. The values of these capacitors will inherently affect the gain at a given frequency since they will affect the frequency response of the circuit. Regarding claim 16, the values are programmable by controller 350.
Claim(s) 1 & 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia et al. (US pat. no.3,717,820).
Refer to fig. 4 of Garcia et al. A transistor stage, Q2 for instance, has input terminal (base) and output terminal (collector) and may be read as the like element claimed. A resistive element 144 may be read as that claimed and is connected to the base in parallel with a tunable capacitor C4 that may be read as the first tunable capacitive element claimed. Then capacitor C5 may be read as the second tunable capacitive element claimed. Regarding claim 4, resistor 144 is fixed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al.
The difference added by this claim over Yuan et al. is the relative values of the gains set by the switched capacitors at the frequency of interest. However, these would be result effective variables in that the effect on the gain at a given frequency would have been known in advance; thus any changes in the values that result in different gains would have been obvious modifications.
s 8-12 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed as the switch capacitor networks 1010,1020 of Yuan et al. are controlled together.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 AM - 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN J MOTTOLA/           Primary Examiner, Art Unit 2843